 1   Abran E. Vigil (NV 7548)
     vigila@ballardspahr.com
 2   BALLARD SPAHR LLP
     1980 Festival Plaza Drive, Suite 900
 3   Las Vegas, Nevada 89135-2958
     Tel.: 702-471-7000
 4   Fax: 702-471-7070

 5   Edward Chang (NV 11783)
     echang@mcnamarallp.com
 6   MCNAMARA SMITH LLP
     655 West Broadway, Suite 1600
 7   San Diego, California 92101
     Tel.: 619-269-0400
 8   Fax: 619-269-0401
     Attorneys for Court-Appointed Receiver,
 9   Thomas W. McNamara

10                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
11

12   FEDERAL TRADE COMMISSION,                   Case No. 2:18-cv-00030-JCM-PAL
13                         Plaintiff,            [PROPOSED] ORDER RE:
            v.                                   APPOINTMENT OF APPPRAISERS FOR
14                                               THE PRIVATE SALE OF REAL
     CONSUMER DEFENSE, LLC, et al.,              PROPERTY PURSUANT TO 28 U.S.C.
15                                               § 2001(b)
                           Defendants.
16                                               JUDGE:     Hon. James C. Mahan
17

18
19

20

21

22

23

24

25

26

27

28
                                    1          On January 18, 2019, the Court granted the Receiver’s Motion for Order Authorizing

                                    2   Sale of Real Property and Vehicles (ECF No. 101) and ordered the Receiver to file within seven

                                    3   days a proposed order that explicitly appoints three proposed appraisers. ECF No. 182 at 12-13.

                                    4   The Receiver has reviewed the qualifications and bids of ten appraisers, five for the commercial

                                    5   building (the Sandy office) and five for the residential property (the Park City condominium).

                                    6   The Receiver has recommended three appraisers for the Sandy office and three appraisers for the

                                    7   Park City condominium.

                                    8                                               ORDER

                                    9          IT IS HEREBY ORDERED, ADJUDGED, and DECREED that, for the Sandy office, the

                                   10   Receiver shall engage the following three appraisers to prepare appraisal reports: Bob Brown of

                                   11   CBRE Group, Inc., Stan Craft of Valbridge Property Advisors, and Darrin Liddell of Integra
San Diego, California 92101-8494
 655 West Broadway, Suite 1600




                                   12 Realty Resources, Inc.
       Ballard Spahr LLP




                                   13          IT IS FURTHER ORDERED that, for the Park City condominium, the Receiver shall

                                   14 engage the following three appraisers to prepare appraisal reports: Walter Chudleigh of Summit

                                   15 Appraisal Group, William Kranstover of Kranstover Appraisal Services, and Randy Millett of

                                   16 Wasatch Back Appraisal.

                                   17          IT IS FURTHER ORDERED that the Receiver is authorized to employ real estate agents

                                   18 to sell the Sandy office and Park City condominium.
                                   19          IT IS FURTHER ORDERED that the Receiver shall file a motion for an order

                                   20 confirming any private sale of the Sandy office or Park City condominium.

                                   21          DATED ___________________,
                                                     April 30, 2019.      2019.

                                   22

                                   23                                                HON. JAMES C. MAHAN
                                                                                     UNITED STATES DISTRICT JUDGE
                                   24

                                   25

                                   26

                                   27

                                   28
 1                                    CERTIFICATE OF SERVICE

 2           I hereby certify that on the 25th day of January, 2019, pursuant to Fed. R. Civ. P. 5(b), I
     served via CM/ECF or delivered by email and mailing in the U.S. Mail, a true and correct copy
 3   of the foregoing [PROPOSED] ORDER RE: APPOINTMENT OF APPPRAISERS FOR
     THE PRIVATE SALE OF REAL PROPERTY PURSUANT TO 28 U.S.C. § 2001(b),
 4   postage prepaid and addressed to the following:

 5   VIA CM/ECF                                         VIA CM/ECF
     Gregory A. Ashe                                    Blaine T. Welsh
 6   Jason Schall                                       U.S. Attorney’s Office
     Federal Trade Commission                           501 Las Vegas Boulevard South, Suite 1100
 7   600 Pennsylvania Ave. NW                           Las Vegas, NV 89101
     Washington, DC 20580                               Tel.: 702-388-6336
 8   Tel.: 202-326-3309 (Ashe)                          Fax: 702-388-6787
     Tel.: 202-326-2251 (Schall)                        blaine.welsh@usdoj.gov
 9   Fax: 202-326-2558 (Ashe)                           Attorneys for the Federal Trade Commission
     Fax: 202-326-3768 (Schall)
10   gashe@ftc.gov
     jschall@ftc.gov
11   Attorneys for the Federal Trade Commission

12   VIA CM/ECF                                         VIA EMAIL
     Jonathan P. Hanley                                 & U.S. MAIL
13   9144 Maison Drive                                  Sandra X. Hanley
     Sandy, UT 84093                                    9144 Maison Drive
14   jonathanhanley22@gmail.com                         Sandy, UT 84093
     Pro Se                                             s.ximena.h@gmail.com
15                                                      Pro Se

16

17     /s/ Edward Chang
     Edward Chang
18   Attorneys for the Court-Appointed Receiver,
     Thomas W. McNamara
19

20

21

22

23

24

25

26

27

28
